DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 07/21/2020. Claims
1-18 are pending in the application. As such, claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201911399965.1, filed on 12/30/2019.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  
A certified translation of the parent application No. CN201911399965.1 would need to be provided in order to satisfied the requirement stated above.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/18/2020, 02/08/2021, 01/04/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 07/21/2020 have been accepted and considered by the Examiner

Specification
The disclosure is objected to because of the following informalities: 
a: 	Paragraph numbers are missing in the spec.  Each paragraph should begin with a number like [0001], please follow 37 C.F.R. 1.52 (b)(6) regarding proper formatting.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 110377740 A) with reference to the English machine translation provided, hereinafter as Liu, in view of Fu et al. (CN 107273348 B) with reference to the English machine translation provided, hereinafter as Fu, further in view of Sun et al. (CN 106649519 A) with reference to the English machine translation provided, hereinafter as Sun, and furthermore in view of Ke et al. (SentiLR: Sentiment-aware language representation learning with linguistic knowledge, P Ke, H Ji, S Liu, X Zhu, M Huang - arXiv preprint arXiv  :1911.02493, 2019) hereinafter as Ke.                                           
Regarding claim 1, Liu discloses: A pre-training method for a sentiment analysis model, comprising: performing encoding process on the masked corpus by using a preset encoder to generate feature vectors corresponding to the training corpus ([pg. 2 last para] wherein the encoder of the emotion classification model for the text semantic vector of the training text to convolution operation, to obtain the characteristic vector of the training text, the word vector of target training word in the feature vector of the training text ...);
performing decoding process on the feature vectors by using a preset decoder to determine a prediction sentiment word and a prediction word pair contained in the training corpus ([pg. 2, last para] ...and the training text for calculation and outputting comprehensive feature vector, the decoder of the emotion classification model for the comprehensive characteristic vector to the encoder output of the inverse operation, word output reconstruction vector target training segmentation of reconstructed text semantic vector of the training text and the training text; the classifier used for feature vector output based on the comprehensive sentiment polarity prediction result of the target training word;); 
and updating the preset encoder and the preset decoder according to a difference between the prediction sentiment word and the detection sentiment word, and a difference between the prediction word pair and the detection word pair ([pg.3 top para] parameter of the emotion classification model emotion to minimize the classification output to be the training value of the first loss function model as the training target, updating the to-be-training, until the output value of the first loss function is less than or equal to a preset threshold value.).
	Liu does not explicitly, but Fu discloses: based on a given seed sentiment dictionary, performing sentimental knowledge detection ([pg. 2, contents of invention, third para] receiving the target text to be detected, using the preset emotion dictionary to calculate the initial emotion tendency of each word in the target text to be detected;)
 on each training corpus in a training corpus set ([pg. 6, 2nd para] a corpus training unit 31, for using the preset word vector training program to pre-train the obtained external extended corpus, to obtain the word vector of each word in the external extended corpus.)
 to determine a detection sentiment word ([pg. 2, contents of invention, third para] receiving the target text to be detected, using the preset emotion dictionary to calculate the initial emotion tendency of each word in the target text to be detected;)
Liu and Fu are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu to combine the teachings of Fu to incorporate a seed sentiment dictionary, perform sentimental knowledge detection on each training corpus in a training corpus set to determine a detection sentiment word.  Combining the teachings may improve the accuracy of the topic and emotion of the obtained target text as suggested by Fu (pg. 3, 2nd para).
Liu in view of Fu, does not explicitly, but Sun discloses: and a detection word pair contained in the training corpus, wherein each detection word pair contains a comment point and a sentiment word ([pg.3 last para] sequentially designating each emotional word according to the word position is appointed emotion vocabulary in the pre-processed designated text comment information, before extracting the position previously specified length in all speech labeled as word of a noun, and the designated emotion words and each word is marked as noun word building product feature-emotional word pair, is assigned up to each emotion vocabulary; [the noun part reference a comment point]);
Liu, Fu and Sun are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, to combine the teachings of Sun to incorporate a detection word pair contained in the training corpus, wherein each detection word pair contains a comment point and a sentiment word.  Combining the teachings enables characteristic evaluation of product and carry through statistical analysis, provide data support for comprehensive evaluation of Chinese electronic commerce as suggested by Sun (pg. 4, 2nd para).
Liu in view of Fu, further in view of Sun does not explicitly, but Ke discloses: according to a preset mask processing rule, performing mask process on the detection sentiment word and the detection word pair in each training corpus to generate a masked corpus of the training corpus ([Introduction, also see sec 3.1-3.4] Then, to capture the relationship between sentence-level labels and word-level sentiment shifts using linguistic knowledge, we devise a novel pre-training task called label-aware masked language model. This task contains two sub-tasks: 1) predicting a masked word, part-of-speech tag, and sentiment polarity at masked positions given the sentence-level sentiment label; 2) predicting the sentence-level label, the masked word and its linguistic knowledge including part-of-speech tag and sentiment polarity simultaneously.);
Liu, Fu, Sun and Ke are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, to combine the teachings of Ke to incorporate, according to a preset mask processing rule, performing mask process on the detection sentiment word and detection word pair in each training corpus to generate a masked corpus of the training corpus.  Combining the teachings would enable for capturing and learning the relationship between sentence-level sentiment labels and word-level sentiment shifts as suggested by Ke (Intro).

	Regarding claim 7, Liu discloses: An electronic device, comprising: at least one processor ([pg. 4, 2nd last para] In another aspect, the present application provides an electronic device comprising a processor …);
and a memory communicatively connected to the at least one processor ([pg. 4, 2nd last para] ...and a memory; the processor is used for invoking and executing the program stored in the memory;);
wherein, the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to implement the method comprising:
performing encoding process on the masked corpus by using a preset encoder to generate feature vectors corresponding to the training corpus ([pg. 2 last para] wherein the encoder of the emotion classification model for the text semantic vector of the training text to convolution operation, to obtain the characteristic vector of the training text, the word vector of target training word in the feature vector of the training text ...);
performing decoding process on the feature vectors by using a preset decoder to determine a prediction sentiment word and a prediction word pair contained in the training corpus ([pg. 2, last para] ...and the training text for calculation and outputting comprehensive feature vector, the decoder of the emotion classification model for the comprehensive characteristic vector to the encoder output of the inverse operation, word output reconstruction vector target training segmentation of reconstructed text semantic vector of the training text and the training text; the classifier used for feature vector output based on the comprehensive sentiment polarity prediction result of the target training word;); 
and updating the preset encoder and the preset decoder according to a difference between the prediction sentiment word and the detection sentiment word, and a difference between the prediction word pair and the detection word pair ([pg.3 top para] parameter of the emotion classification model emotion to minimize the classification output to be the training value of the first loss function model as the training target, updating the to-be-training, until the output value of the first loss function is less than or equal to a preset threshold value.).
	Liu does not explicitly, but Fu discloses: based on a given seed sentiment dictionary, performing sentimental knowledge detection ([pg. 2, contents of invention, third para] receiving the target text to be detected, using the preset emotion dictionary to calculate the initial emotion tendency of each word in the target text to be detected;)
 on each training corpus in a training corpus set ([pg. 6, 2nd para] a corpus training unit 31, for using the preset word vector training program to pre-train the obtained external extended corpus, to obtain the word vector of each word in the external extended corpus.)
 to determine a detection sentiment word ([pg. 2, contents of invention, third para] receiving the target text to be detected, using the preset emotion dictionary to calculate the initial emotion tendency of each word in the target text to be detected;)
Liu and Fu are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu to combine the teachings of Fu to incorporate a seed sentiment dictionary, perform sentimental knowledge detection on each training corpus in a training corpus set to determine a detection sentiment word.  Combining the teachings may improve the accuracy of the topic and emotion of the obtained target text as suggested by Fu (pg. 3, 2nd para).
Liu in view of Fu, does not explicitly, but Sun discloses: and a detection word pair contained in the training corpus, wherein each detection word pair contains a comment point and a sentiment word ([pg.3 last para] sequentially designating each emotional word according to the word position is appointed emotion vocabulary in the pre-processed designated text comment information, before extracting the position previously specified length in all speech labeled as word of a noun, and the designated emotion words and each word is marked as noun word building product feature-emotional word pair, is assigned up to each emotion vocabulary; [the noun part reference a comment point]);
Liu, Fu and Sun are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, to combine the teachings of Sun to incorporate a detection word pair contained in the training corpus, wherein each detection word pair contains a comment point and a sentiment word.  Combining the teachings enables characteristic evaluation of product and carry through statistic analysis, provide data support for comprehensive evaluation of Chinese electronic commerce as suggested by Sun (pg. 4, 2nd para).
Liu in view of Fu, further in view of Sun does not explicitly, but Ke discloses: according to a preset mask processing rule, performing mask process on the detection sentiment word and the detection word pair in each training corpus to generate a masked corpus of the training corpus ([Introduction, also see sec 3.1-3.4] Then, to capture the relationship between sentence-level labels and word-level sentiment shifts using linguistic knowledge, we devise a novel pre-training task called label-aware masked language model. This task contains two sub-tasks: 1) predicting a masked word, part-of-speech tag, and sentiment polarity at masked positions given the sentence-level sentiment label; 2) predicting the sentence-level label, the masked word and its linguistic knowledge including part-of-speech tag and sentiment polarity simultaneously.);
Liu, Fu, Sun and Ke are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, to combine the teachings of Ke to incorporate, according to a preset mask processing rule, performing mask process on the detection sentiment word and detection word pair in each training corpus to generate a masked corpus of the training corpus.  Combining the teachings would enable for capturing and learning the relationship between sentence-level sentiment labels and word-level sentiment shifts as suggested by Ke (Intro).

Regarding claim 13, Liu discloses: A non-transitory computer-readable storage medium storing computer instructions, 
wherein, the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to implement the method comprising ([pg. 16, last para]  In another aspect, the present invention further provides a storage medium, the storage medium is stored with computer executable instructions, the computer-executable instructions when loaded and executed by a processor to realize the above affective polarity analysis method in any one of the embodiments.):
wherein the computer instructions are configured to cause a computer to implement the method comprising:
performing encoding process on the masked corpus by using a preset encoder to generate feature vectors corresponding to the training corpus ([pg. 2 last para] wherein the encoder of the emotion classification model for the text semantic vector of the training text to convolution operation, to obtain the characteristic vector of the training text, the word vector of target training word in the feature vector of the training text ...);
performing decoding process on the feature vectors by using a preset decoder to determine a prediction sentiment word and a prediction word pair contained in the training corpus ([pg. 2, last para] ...and the training text for calculation and outputting comprehensive feature vector, the decoder of the emotion classification model for the comprehensive characteristic vector to the encoder output of the inverse operation, word output reconstruction vector target training segmentation of reconstructed text semantic vector of the training text and the training text;the classifier used for feature vector output based on the comprehensive sentiment polarity prediction result of the target training word;); 
and updating the preset encoder and the preset decoder according to a difference between the prediction sentiment word and the detection sentiment word, and a difference between the prediction word pair and the detection word pair ([pg.3 top para] parameter of the emotion classification model emotion to minimize the classification output to be the training value of the first loss function model as the training target, updating the to-be-training, until the output value of the first loss function is less than or equal to a preset threshold value.).
	Liu does not explicitly, but Fu discloses: based on a given seed sentiment dictionary, performing sentimental knowledge detection ([pg. 2, contents of invention, third para] receiving the target text to be detected, using the preset emotion dictionary to calculate the initial emotion tendency of each word in the target text to be detected;)
 on each training corpus in a training corpus set ([pg. 6, 2nd para] a corpus training unit 31, for using the preset word vector training program to pre-train the obtained external extended corpus, to obtain the word vector of each word in the external extended corpus.)
 to determine a detection sentiment word ([pg. 2, contents of invention, third para] receiving the target text to be detected, using the preset emotion dictionary to calculate the initial emotion tendency of each word in the target text to be detected;)
Liu and Fu are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu to combine the teachings of Fu to incorporate a seed sentiment dictionary, perform sentimental knowledge detection on each training corpus in a training corpus set to determine a detection sentiment word.  Combining the teachings may improve the accuracy of the topic and emotion of the obtained target text as suggested by Fu (pg. 3, 2nd para).
Liu in view of Fu, does not explicitly, but Sun discloses: and a detection word pair contained in the training corpus, wherein each detection word pair contains a comment point and a sentiment word ([pg.3 last para] sequentially designating each emotional word according to the word position is appointed emotion vocabulary in the pre-processed designated text comment information, before extracting the position previously specified length in all speech labeled as word of a noun, and the designated emotion words and each word is marked as noun word building product feature-emotional word pair, is assigned up to each emotion vocabulary; [the noun part reference a comment point]);
Liu, Fu and Sun are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, to combine the teachings of Sun to incorporate a detection word pair contained in the training corpus, wherein each detection word pair contains a comment point and a sentiment word.  Combining the teachings enables characteristic evaluation of product and carry through statistic analysis, provide data support for comprehensive evaluation of Chinese electronic commerce as suggested by Sun (pg. 4, 2nd para).
Liu in view of Fu, further in view of Sun does not explicitly, but Ke discloses: according to a preset mask processing rule, performing mask process on the detection sentiment word and the detection word pair in each training corpus to generate a masked corpus of the training corpus ([Introduction, also see sec 3.1-3.4] Then, to capture the relationship between sentence-level labels and word-level sentiment shifts using linguistic knowledge, we devise a novel pre-training task called label-aware masked language model. This task contains two sub-tasks: 1) predicting a masked word, part-of-speech tag, and sentiment polarity at masked positions given the sentence-level sentiment label; 2) predicting the sentence-level label, the masked word and its linguistic knowledge including part-of-speech tag and sentiment polarity simultaneously.);
Liu, Fu, Sun and Ke are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, to combine the teachings of Ke to incorporate, according to a preset mask processing rule, performing mask process on the detection sentiment word and detection word pair in each training corpus to generate a masked corpus of the training corpus.  Combining the teachings would enable for capturing and learning the relationship between sentence-level sentiment labels and word-level sentiment shifts as suggested by Ke (Intro).


Claim 2, 3, 4, 5, 8, 9, 10, 11,14,15,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Fu, further in view of Sun, furthermore in view of Ke, and furthermore in view of Yang et al. (CN 110489553 A) with reference to the English machine translation provided, hereinafter as Yang.
Regarding claim 2, Liu in view of Fu, further in view of Sun, and furthermore in view of Ke discloses: The method according to claim 1, wherein performing the sentimental knowledge detection on each training corpus in the training corpus set based on the given seed sentiment dictionary comprises:
Liu further discloses: word segmentation ([pg.2 5th para] performing word segmentation process to the target text to obtain a plurality of word included in the target text;)
Liu in view of Fu, further in view of Sun, and furthermore in view of Ke does not explicitly, but Yang discloses: when a co-occurrence frequency of a j-th word segmentation of an i-th training corpus and a first seed sentiment word from the given seed sentiment dictionary in the training corpus set is greater than a first threshold, determining the j-th word segmentation to be a detection sentiment word in the i-th training corpus ([pg.3,  para below S4] step as a further improvement of the invention, extracted from the step S2 of emotional word co-occurrence information is as follows: extracting global emotional word co-occurrence information, and based on the user score extracting emotional word co-occurrence information. fusing the overall emotional word co-occurrence information and emotional words extracted based on user evaluation of the occurrence information to obtain the fusion emotional word co-occurrence information, based on the user score extracting emotional word co-occurrence information, co-occurrence emotional word in the comment data of the same user the same or similar score occurs two times exceeds a threshold value of the emotional word with emotion similarity relation extracting co-occurrence emotional word and calculating the pair co-occurrence sensibility relation. obtained based on the emotional word co-occurrence information of user score.);
or, when a similarity between a j-th word segmentation of an i-th training corpus and a second seed sentiment word from the given seed sentiment dictionary is greater than a second threshold, determining the j-th word segmentation to be the detection sentiment word in the i-th training corpus;
wherein i is an integer greater than 0 and less than or equal to N, j is a positive integer greater than 0 and less than or equal to K, N is a number of training corpus contained in the training corpus set, and K is a number of word segmentations contained in the j-th training corpus.  
Liu, Fu, Sun, Ke and Yang are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, furthermore in view of Ke, to combine the teachings of Yang to determine affective words by training the co-occurrence frequency or similarity of a participle in a corpus and a sub-affective word in an affective dictionary.  Combining the teachings may lead to higher classification efficiency and precision of emotion classification method based on multi-source information fusion as suggested by Yang (Summary of Invention).

Regarding claim 3, Liu in view of Fu, further in view of Sun, furthermore in view of Ke, and furthermore in view of Yang discloses: The method according to claim 2, after determining the j-th word segmentation to be the detection sentiment word in the i-th training corpus, further comprising:
Yang further discloses: adding the j-th word segmentation into the given seed sentiment dictionary ([pg. 3., 5th para]  S3. dictionary construction: after initializing the emotion dictionary, continuously iteratively updates the emotion dictionary to continuously approach the step S2 extracting multi-emotion information obtained, constructing to obtain the needed emotion dictionary;).  

Regarding claim 4, Liu in view of Fu, further in view of Sun, furthermore in view of Ke, and furthermore in view of Yang discloses: The method according to claim 2, after determining the j-th word segmentation to be the detection sentiment word in the i-th training corpus, further comprising:
Sun further discloses: based on a matching degree of a positional relation between each word segmentation in the i-th training corpus and the j-th word segmentation in the i-th training corpus with a preset part-of-speech template or a preset syntactic template, determining the detection word pair contained in the i-th training corpus ([pg. 5, 10 -11th para] sequentially designating each emotional word according to the word position is appointed emotion vocabulary in the pre-processed designated text comment information, before extracting the position previously specified length in all speech labeled as word of a noun, and the designated emotion words and each word is marked as noun word building product feature-emotional word pair, is assigned up to each emotion vocabulary; sequentially specifying each product characteristic word according to the word position is designated product characteristic vocabulary in the pre-processed designated text comment information, extracting the position after a pre-specified length in all speech labeled as word adjective, and sets the designated product characteristic words and each word is marked as an adjective word building product feature-emotional word pair, is assigned until each product characteristic vocabularies.).  

Regarding claim 5, Liu in view of Fu, further in view of Sun, and furthermore in view of Ke discloses: The method according to claim 1, after determining the detection sentiment word contained in each training corpus, further comprising:
Liu further discloses: determining a detection sentiment polarity of the detection sentiment word ([pg. 2, summary of invention, para 2-4] In one aspect, the application provides a sentiment polarity analysis method, comprising: obtaining the emotion analysis request, the emotion analysis request carrying the target text; performing word segmentation process to the target text to obtain a plurality of word included in the target text; respectively determining the word vector of the plurality of segmentation; determining the text semantic vector of the target text based on the word vector of the plurality of segmentation; calling the pre-finishing the training of emotion classification model; to analyze, determining affective polarity the target word of the word vector of the text semantic vector and target word to the target text based on the emotional classification model, wherein the target word is a noun in the plurality of segmentation;); 
wherein performing the decoding process on the feature vectors by using the preset decoder, comprises: performing the decoding process on the feature vectors by using the preset decoder to determine the prediction sentiment word and the prediction word pair contained in the training corpus, and a prediction sentiment polarity of the prediction sentiment word ([pg. 3, 4th para] The reconstructed text semantic vector of the training text in the training text semantic vector output and the decoder determining a semantic vector reconstruction error reconstruction according to the word vector of the target training segmentation word vector of target training word in the training text and the decoder output of determining word vector reconstruction error according to the target training word sentiment polarity prediction result and the target training word sentiment polarity marking information determining the classification error;); 
and wherein updating the preset encoder and the preset decoder comprises: according to the difference between the prediction sentiment word and the detection sentiment word, the difference between the prediction word pair and the detection word pair, and a difference between the prediction sentiment polarity and the detection sentiment polarity, updating the preset encoder and the preset decoder ([pg. 3, 5-6th para] The semantic vector reconstruction error, the word vector reconstruction error and the classification error is determined to be the training of emotion classification model of the second loss function output value; parameter of the emotion to minimize the sentiment classification model to be trained classifying the output value of the second loss of function model as the training target, updating the to-be-training, until the output value of the second loss function is less than or equal to a preset threshold value.).  
Liu in view of Fu, further in view of Sun, and furthermore in view of Ke does not explicitly, but Yang discloses: according to a co-occurrence frequency of each detection sentiment word and a third seed sentiment word from the given seed sentiment dictionary in the training corpus set, and a sentiment polarity of the third seed sentiment word ([pg.3 para below S4] step as a further improvement of the invention, extracted from the step S2 of emotional word co-occurrence information is as follows: extracting global emotional word co-occurrence information, and based on the user score extracting emotional word co-occurrence information. fusing the overall emotional word co-occurrence information and emotional words extracted based on user evaluation of the occurrence information to obtain the fusion emotional word co-occurrence information, based on the user score extracting emotional word co-occurrence information, co-occurrence emotional word in the comment data of the same user the same or similar score occurs two times exceeds a threshold value of the emotional word with emotion similarity relation extracting co-occurrence emotional word and calculating the pair co-occurrence sensibility relation. obtained based on the emotional word co-occurrence information of user score.),
Liu, Fu, Sun, Ke and Yang are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, furthermore in view of Ke, to combine the teachings of Yang to determine affective words by training the co-occurrence frequency or similarity of a participle in a corpus and a sub-affective word in an affective dictionary.  Combining the teachings may lead to higher classification efficiency and precision of emotion classification method based on multi-source information fusion as suggested by Yang (Summary of Invention).

Regarding claim 8, Liu in view of Fu, further in view of Sun, and furthermore in view of Ke discloses: The electronic device according to claim 7, wherein performing the sentimental knowledge detection on each training corpus in the training corpus set based on the given seed sentiment dictionary comprises:
Liu further discloses: word segmentation ([pg.2 5th para] performing word segmentation process to the target text to obtain a plurality of word included in the target text;)
Liu in view of Fu, further in view of Sun, and furthermore in view of Ke does not explicitly, but Yang discloses: when a co-occurrence frequency of a j-th word segmentation of an i-th training corpus and a first seed sentiment word from the given seed sentiment dictionary in the training corpus set is greater than a first threshold, determining the j-th word segmentation to be a detection sentiment word in the i-th training corpus ([pg.3,  para below S4] step as a further improvement of the invention, extracted from the step S2 of emotional word co-occurrence information is as follows: extracting global emotional word co-occurrence information, and based on the user score extracting emotional word co-occurrence information. fusing the overall emotional word co-occurrence information and emotional words extracted based on user evaluation of the occurrence information to obtain the fusion emotional word co-occurrence information, based on the user score extracting emotional word co-occurrence information, co-occurrence emotional word in the comment data of the same user the same or similar score occurs two times exceeds a threshold value of the emotional word with emotion similarity relation extracting co-occurrence emotional word and calculating the pair co-occurrence sensibility relation. obtained based on the emotional word co-occurrence information of user score.);
or, when a similarity between a j-th word segmentation of an i-th training corpus and a second seed sentiment word from the given seed sentiment dictionary is greater than a second threshold, determining the j-th word segmentation to be the detection sentiment word in the i-th training corpus;
wherein i is an integer greater than 0 and less than or equal to N, j is a positive integer greater than 0 and less than or equal to K, N is a number of training corpus contained in the training corpus set, and K is a number of word segmentations contained in the j-th training corpus.  
Liu, Fu, Sun, Ke and Yang are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, furthermore in view of Ke, to combine the teachings of Yang to determine affective words by training the co-occurrence frequency or similarity of a participle in a corpus and a sub-affective word in an affective dictionary.  Combining the teachings may lead to higher classification efficiency and precision of emotion classification method based on multi-source information fusion as suggested by Yang (Summary of Invention).

Regarding claim 9, Liu in view of Fu, further in view of Sun, furthermore in view of Ke, and furthermore in view of Yang discloses: The electronic device according to claim 8, after determining the j-th word segmentation to be the detection sentiment word in the i-th training corpus, the method further comprising:
Yang further discloses: adding the j-th word segmentation into the given seed sentiment dictionary ([pg. 3., 5th para]  S3. dictionary construction: after initializing the emotion dictionary, continuously iteratively updates the emotion dictionary to continuously approach the step S2 extracting multi-emotion information obtained, constructing to obtain the needed emotion dictionary;).  

Regarding claim 10, Liu in view of Fu, further in view of Sun, furthermore in view of Ke, and furthermore in view of Yang discloses: The electronic device according to claim 8, after determining the j-th word segmentation to be the detection sentiment word in the i-th training corpus, further comprising:
Sun further discloses: based on a matching degree of a positional relation between each word segmentation in the i-th training corpus and the j-th word segmentation in the i-th training corpus with a preset part-of-speech template or a preset syntactic template, determining the detection word pair contained in the i-th training corpus ([pg. 5, 10 -11th para] sequentially designating each emotional word according to the word position is appointed emotion vocabulary in the pre-processed designated text comment information, before extracting the position previously specified length in all speech labeled as word of a noun, and the designated emotion words and each word is marked as noun word building product feature-emotional word pair, is assigned up to each emotion vocabulary; sequentially specifying each product characteristic word according to the word position is designated product characteristic vocabulary in the pre-processed designated text comment information, extracting the position after a pre-specified length in all speech labeled as word adjective, and sets the designated product characteristic words and each word is marked as an adjective word building product feature-emotional word pair, is assigned until each product characteristic vocabularies.).  

Regarding claim 11, Liu in view of Fu, further in view of Sun, and furthermore in view of Ke discloses: The electronic device according to claim 7, after determining the detection sentiment word contained in each training corpus, the method further comprising:
Liu further discloses: determining a detection sentiment polarity of the detection sentiment word ([pg. 2, summary of invention, para 2-4] In one aspect, the application provides a sentiment polarity analysis method, comprising: obtaining the emotion analysis request, the emotion analysis request carrying the target text; performing word segmentation process to the target text to obtain a plurality of word included in the target text; respectively determining the word vector of the plurality of segmentation; determining the text semantic vector of the target text based on the word vector of the plurality of segmentation; calling the pre-finishing the training of emotion classification model; to analyze, determining affective polarity the target word of the word vector of the text semantic vector and target word to the target text based on the emotional classification model, wherein the target word is a noun in the plurality of segmentation;); 
wherein performing the decoding process on the feature vectors by using the preset decoder, comprises: performing the decoding process on the feature vectors by using the preset decoder to determine the prediction sentiment word and the prediction word pair contained in the training corpus, and a prediction sentiment polarity of the prediction sentiment word ([pg. 3, 4th para] The reconstructed text semantic vector of the training text in the training text semantic vector output and the decoder determining a semantic vector reconstruction error reconstruction according to the word vector of the target training segmentation word vector of target training word in the training text and the decoder output of determining word vector reconstruction error according to the target training word sentiment polarity prediction result and the target training word sentiment polarity marking information determining the classification error;); 
and wherein updating the preset encoder and the preset decoder comprises: according to the difference between the prediction sentiment word and the detection sentiment word, the difference between the prediction word pair and the detection word pair, and a difference between the prediction sentiment polarity and the detection sentiment polarity, updating the preset encoder and the preset decoder ([pg. 3, 5-6th para] The semantic vector reconstruction error, the word vector reconstruction error and the classification error is determined to be the training of emotion classification model of the second loss function output value; parameter of the emotion to minimize the sentiment classification model to be trained classifying the output value of the second loss of function model as the training target, updating the to-be-training, until the output value of the second loss function is less than or equal to a preset threshold value.).  
Liu in view of Fu, further in view of Sun, and furthermore in view of Ke does not explicitly, but Yang discloses: according to a co-occurrence frequency of each detection sentiment word and a third seed sentiment word from the given seed sentiment dictionary in the training corpus set, and a sentiment polarity of the third seed sentiment word ([pg.3 para below S4] step as a further improvement of the invention, extracted from the step S2 of emotional word co-occurrence information is as follows: extracting global emotional word co-occurrence information, and based on the user score extracting emotional word co-occurrence information. fusing the overall emotional word co-occurrence information and emotional words extracted based on user evaluation of the occurrence information to obtain the fusion emotional word co-occurrence information, based on the user score extracting emotional word co-occurrence information, co-occurrence emotional word in the comment data of the same user the same or similar score occurs two times exceeds a threshold value of the emotional word with emotion similarity relation extracting co-occurrence emotional word and calculating the pair co-occurrence sensibility relation. obtained based on the emotional word co-occurrence information of user score.),
Liu, Fu, Sun, Ke and Yang are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, furthermore in view of Ke, to combine the teachings of Yang to determine affective words by training the co-occurrence frequency or similarity of a participle in a corpus and a sub-affective word in an affective dictionary.  Combining the teachings may lead to higher classification efficiency and precision of emotion classification method based on multi-source information fusion as suggested by Yang (Summary of Invention).

Regarding claim 14, Liu in view of Fu, further in view of Sun, and furthermore in view of Ke discloses: The non-transitory computer-readable storage medium according to claim 13, wherein performing the sentimental knowledge detection on each training corpus in the training corpus set based on the given seed sentiment dictionary comprises:
Liu further discloses: word segmentation ([pg.2 5th para] performing word segmentation process to the target text to obtain a plurality of word included in the target text;)
Liu in view of Fu, further in view of Sun, and furthermore in view of Ke does not explicitly, but Yang discloses: when a co-occurrence frequency of a j-th word segmentation of an i-th training corpus and a first seed sentiment word from the given seed sentiment dictionary in the training corpus set is greater than a first threshold, determining the j-th word segmentation to be a detection sentiment word in the i-th training corpus ([pg.3,  para below S4] step as a further improvement of the invention, extracted from the step S2 of emotional word co-occurrence information is as follows: extracting global emotional word co-occurrence information, and based on the user score extracting emotional word co-occurrence information. fusing the overall emotional word co-occurrence information and emotional words extracted based on user evaluation of the occurrence information to obtain the fusion emotional word co-occurrence information, based on the user score extracting emotional word co-occurrence information, co-occurrence emotional word in the comment data of the same user the same or similar score occurs two times exceeds a threshold value of the emotional word with emotion similarity relation extracting co-occurrence emotional word and calculating the pair co-occurrence sensibility relation. obtained based on the emotional word co-occurrence information of user score.);
or, when a similarity between a j-th word segmentation of an i-th training corpus and a second seed sentiment word from the given seed sentiment dictionary is greater than a second threshold, determining the j-th word segmentation to be the detection sentiment word in the i-th training corpus;
wherein i is an integer greater than 0 and less than or equal to N, j is a positive integer greater than 0 and less than or equal to K, N is a number of training corpus contained in the training corpus set, and K is a number of word segmentations contained in the j-th training corpus.  
Liu, Fu, Sun, Ke and Yang are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, furthermore in view of Ke, to combine the teachings of Yang to determine affective words by training the co-occurrence frequency or similarity of a participle in a corpus and a sub-affective word in an affective dictionary.  Combining the teachings may lead to higher classification efficiency and precision of emotion classification method based on multi-source information fusion as suggested by Yang (Summary of Invention).

Regarding claim 15, Liu in view of Fu, further in view of Sun, furthermore in view of Ke, and furthermore in view of Yang discloses: The non-transitory computer-readable storage medium according to claim 14, after determining the j-th word segmentation to be the detection sentiment word in the i-th training corpus, further comprising:
Yang further discloses: adding the j-th word segmentation into the given seed sentiment dictionary ([pg. 3., 5th para]  S3. dictionary construction: after initializing the emotion dictionary, continuously iteratively updates the emotion dictionary to continuously approach the step S2 extracting multi-emotion information obtained, constructing to obtain the needed emotion dictionary;).  

Regarding claim 16, Liu in view of Fu, further in view of Sun, furthermore in view of Ke, and furthermore in view of Yang discloses: The non-transitory computer-readable storage medium according to claim 14, after determining the j-th word segmentation to be the detection sentiment word in the i-th training corpus, the method further comprising:
Sun further discloses: based on a matching degree of a positional relation between each word segmentation in the i-th training corpus and the j-th word segmentation in the i-th training corpus with a preset part-of-speech template or a preset syntactic template, determining the detection word pair contained in the i-th training corpus ([pg. 5, 10 -11th para] sequentially designating each emotional word according to the word position is appointed emotion vocabulary in the pre-processed designated text comment information, before extracting the position previously specified length in all speech labeled as word of a noun, and the designated emotion words and each word is marked as noun word building product feature-emotional word pair, is assigned up to each emotion vocabulary; sequentially specifying each product characteristic word according to the word position is designated product characteristic vocabulary in the pre-processed designated text comment information, extracting the position after a pre-specified length in all speech labeled as word adjective, and sets the designated product characteristic words and each word is marked as an adjective word building product feature-emotional word pair, is assigned until each product characteristic vocabularies.).  

Regarding claim 17, Liu in view of Fu, further in view of Sun, and furthermore in view of Ke discloses: The non-transitory computer-readable storage medium according to claim 13, after determining the detection sentiment word contained in each training corpus, the method further comprising:
Liu further discloses: determining a detection sentiment polarity of the detection sentiment word ([pg. 2, summary of invention, para 2-4] In one aspect, the application provides a sentiment polarity analysis method, comprising: obtaining the emotion analysis request, the emotion analysis request carrying the target text; performing word segmentation process to the target text to obtain a plurality of word included in the target text; respectively determining the word vector of the plurality of segmentation; determining the text semantic vector of the target text based on the word vector of the plurality of segmentation; calling the pre-finishing the training of emotion classification model; to analyze, determining affective polarity the target word of the word vector of the text semantic vector and target word to the target text based on the emotional classification model, wherein the target word is a noun in the plurality of segmentation;); 
wherein performing the decoding process on the feature vectors by using the preset decoder, comprises: performing the decoding process on the feature vectors by using the preset decoder to determine the prediction sentiment word and the prediction word pair contained in the training corpus, and a prediction sentiment polarity of the prediction sentiment word ([pg. 3, 4th para] The reconstructed text semantic vector of the training text in the training text semantic vector output and the decoder determining a semantic vector reconstruction error reconstruction according to the word vector of the target training segmentation word vector of target training word in the training text and the decoder output of determining word vector reconstruction error according to the target training word sentiment polarity prediction result and the target training word sentiment polarity marking information determining the classification error;); 
and wherein updating the preset encoder and the preset decoder comprises: according to the difference between the prediction sentiment word and the detection sentiment word, the difference between the prediction word pair and the detection word pair, and a difference between the prediction sentiment polarity and the detection sentiment polarity, updating the preset encoder and the preset decoder ([pg. 3, 5-6th para] The semantic vector reconstruction error, the word vector reconstruction error and the classification error is determined to be the training of emotion classification model of the second loss function output value; parameter of the emotion to minimize the sentiment classification model to be trained classifying the output value of the second loss of function model as the training target, updating the to-be-training, until the output value of the second loss function is less than or equal to a preset threshold value.).  
Liu in view of Fu, further in view of Sun, and furthermore in view of Ke does not explicitly, but Yang discloses: according to a co-occurrence frequency of each detection sentiment word and a third seed sentiment word from the given seed sentiment dictionary in the training corpus set, and a sentiment polarity of the third seed sentiment word ([pg.3 para below S4] step as a further improvement of the invention, extracted from the step S2 of emotional word co-occurrence information is as follows: extracting global emotional word co-occurrence information, and based on the user score extracting emotional word co-occurrence information. fusing the overall emotional word co-occurrence information and emotional words extracted based on user evaluation of the occurrence information to obtain the fusion emotional word co-occurrence information, based on the user score extracting emotional word co-occurrence information, co-occurrence emotional word in the comment data of the same user the same or similar score occurs two times exceeds a threshold value of the emotional word with emotion similarity relation extracting co-occurrence emotional word and calculating the pair co-occurrence sensibility relation. obtained based on the emotional word co-occurrence information of user score.),
Liu, Fu, Sun, Ke and Yang are considered analogous art because they are all in the related art of sentiment analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, furthermore in view of Ke, to combine the teachings of Yang to determine affective words by training the co-occurrence frequency or similarity of a participle in a corpus and a sub-affective word in an affective dictionary.  Combining the teachings may lead to higher classification efficiency and precision of emotion classification method based on multi-source information fusion as suggested by Yang (Summary of Invention).




Claim 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Fu, further in view of Sun, furthermore in view of Ke, and furthermore in view of Yang, and furthermore in view of Cai et al. (PCT Application No: WO 2021098652 A1) with reference to the English machine translation provided, hereinafter as Cai.   
Regarding claim 6, Liu in view of Fu, further in view of Sun, and furthermore in view of Ke discloses: The method according to claim 1, wherein according to the preset 
mask processing rule, performing the mask process on the detection sentiment word and the detection word pair in each training corpus, comprises:   
Fu further discloses: on the detection sentiment word ([pg. 2, contents of invention, third para] receiving the target text to be detected, using the preset emotion dictionary to calculate the initial emotion tendency of each word in the target text to be detected;)
Sun further discloses: and the detection word pair in each training corpus ([pg.3 last para] sequentially designating each emotional word according to the word position is appointed emotion vocabulary in the pre-processed designated text comment information, before extracting the position previously specified length in all speech labeled as word of a noun, and the designated emotion words and each word is marked as noun word building product feature-emotional word pair, is assigned up to each emotion vocabulary; [the noun part reference a comment point]).  
Ke further discloses: performing the mask process ([Introduction, also see sec 3.1-3.4] Then, to capture the relationship between sentence-level labels and word-level sentiment shifts using linguistic knowledge, we devise a novel pre-training task called label-aware masked language model. This task contains two sub-tasks: 1) predicting a masked word, part-of-speech tag, and sentiment polarity at masked positions given the sentence-level sentiment label; 2) predicting the sentence-level label, the masked word and its linguistic knowledge including part-of-speech tag and sentiment polarity simultaneously.)  
Liu in view of Fu, further in view of Sun, furthermore in view of Ke does not explicitly, but Cai discloses: according to a preset ratio ([pg. 17, 2nd para] Among them, the division can be divided according to a random ratio, or can also be divided according to a preset ratio, without limitation …),
Liu, Fu, Sun, Ke, and Cai are considered analogous art because they are all in the related art of data processing and analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, furthermore in view of Ke, to combine the teachings of Cai to incorporate preset ratio.  Combining the teachings may increase the effectiveness of the model by optimizing the model parameters as suggested by Cai (pg. 17, second para).

Regarding claim 12, Liu in view of Fu, further in view of Sun, and furthermore in view of Ke discloses: The electronic device according to claim 7, wherein according to the preset mask processing rule, performing the mask process on the detection sentiment word and the detection word pair in each training corpus, comprises:   
Fu further discloses: on the detection sentiment word ([pg. 2, contents of invention, third para] receiving the target text to be detected, using the preset emotion dictionary to calculate the initial emotion tendency of each word in the target text to be detected;)
Sun further discloses: and the detection word pair in each training corpus ([pg.3 last para] sequentially designating each emotional word according to the word position is appointed emotion vocabulary in the pre-processed designated text comment information, before extracting the position previously specified length in all speech labeled as word of a noun, and the designated emotion words and each word is marked as noun word building product feature-emotional word pair, is assigned up to each emotion vocabulary; [the noun part reference a comment point]).  
Ke further discloses: performing the mask process ([Introduction, also see sec 3.1-3.4] Then, to capture the relationship between sentence-level labels and word-level sentiment shifts using linguistic knowledge, we devise a novel pre-training task called label-aware masked language model. This task contains two sub-tasks: 1) predicting a masked word, part-of-speech tag, and sentiment polarity at masked positions given the sentence-level sentiment label; 2) predicting the sentence-level label, the masked word and its linguistic knowledge including part-of-speech tag and sentiment polarity simultaneously.)  
Liu in view of Fu, further in view of Sun, furthermore in view of Ke does not explicitly, but Cai discloses: according to a preset ratio ([pg. 17, 2nd para] Among them, the division can be divided according to a random ratio, or can also be divided according to a preset ratio, without limitation …),
Liu, Fu, Sun, Ke, and Cai are considered analogous art because they are all in the related art of data processing and analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, furthermore in view of Ke, to combine the teachings of Cai to incorporate a preset ratio.  Combining the teachings may increase the effectiveness of the model by optimizing the model parameters as suggested by Cai (pg. 17, second para).

Regarding claim 18, Liu in view of Fu, further in view of Sun, and furthermore in view of Ke discloses: The non-transitory computer-readable storage medium according to claim 13, wherein according to the preset mask processing rule, performing the mask process on the detection sentiment word and the detection word pair in each training corpus, comprises:   
Fu further discloses: on the detection sentiment word ([pg. 2, contents of invention, third para] receiving the target text to be detected, using the preset emotion dictionary to calculate the initial emotion tendency of each word in the target text to be detected;)
Sun further discloses: and the detection word pair in each training corpus ([pg.3 last para] sequentially designating each emotional word according to the word position is appointed emotion vocabulary in the pre-processed designated text comment information, before extracting the position previously specified length in all speech labeled as word of a noun, and the designated emotion words and each word is marked as noun word building product feature-emotional word pair, is assigned up to each emotion vocabulary; [the noun part reference a comment point]).  
Ke further discloses: performing the mask process ([Introduction, also see sec 3.1-3.4] Then, to capture the relationship between sentence-level labels and word-level sentiment shifts using linguistic knowledge, we devise a novel pre-training task called label-aware masked language model. This task contains two sub-tasks: 1) predicting a masked word, part-of-speech tag, and sentiment polarity at masked positions given the sentence-level sentiment label; 2) predicting the sentence-level label, the masked word and its linguistic knowledge including part-of-speech tag and sentiment polarity simultaneously.)  
Liu in view of Fu, further in view of Sun, furthermore in view of Ke does not explicitly, but Cai discloses: according to a preset ratio ([pg. 17, 2nd para] Among them, the division can be divided according to a random ratio, or can also be divided according to a preset ratio, without limitation …),
Liu, Fu, Sun, Ke, and Cai are considered analogous art because they are all in the related art of data processing and analysis.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Liu, in view of Fu, further in view of Sun, furthermore in view of Ke, to combine the teachings of Cai to incorporate a preset ratio.  Combining the teachings may increase the effectiveness of the model by optimizing the model parameters as suggested by Cai (pg. 17, second para).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang (U.S Patent Application Publication No: US 20150227528 A1) hereinafter as Kang.  Kang discloses a method and system to includes an index establishing unit that divides at least one document into multiple segments, generates more than one aspect-sentiment pair.  It also discloses an aspect-sentiment pair scoring system.  “[0043] Accordingly, the sentiment-based query processing system 10 divides a document into topic units to include a multiple number of segments. A method for the division into topic units is not limited. Conventional technologies known through natural language processing researches may be used, and simply splitting a document into several sentence units is possible. For example, if a pre-designated sentence unit is five (5), a document may be split and divided by five (5) sentences.”  “[0048] The query processing unit 400 includes a query parsing unit 410 and a segment examining unit 420. Here, the query parsing unit 410 implements parsing for a query. The segment examining unit 420 examines relationship to a query based on segment contents of each segment and an aspect-sentiment pair included in an index to calculate a segment score. The segment scores calculated by the segment examining unit 420 are summed up, and used to examine relationship between each document including the corresponding segment or an object described by the corresponding segment and a query.”  Please also see Figs, 1,2 3, 4 and 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10.30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656